Exhibit 10.1

 

Prepared by: Steve Metcalf    Date Held: October 22, 2013    Time Held: 9:00
a.m.

IN THE DISTRICT COURT FOR DELAWARE COUNTY

STATE OF OKLAHOMA

 

WHLR-HPA-1, LLC,   )        )     

Plaintiff,

  )        )      vs.   )        )      CROSSLAND HEAVY   )      CONSTRUCTION,
INC.,   )        )      Case No. CJ-2013-131

Defendants,

  )      Honorable Robert G. Haney   )      vs.   )        )      HARBOR POINT
ASSOCIATES, LLC.,   )      WHEELER REAL ESTATE   )      INVESTMENT TRUST, INC.
and   )      JON S. WHEELER,   )        )     

Third-Party Defendants.

  )     

SETTLEMENT AGREEMENT

We, the undersigned, enter into this Settlement Agreement to resolve the claims
between us on the following terms: Plaintiff and Third Party Defendants shall
pay to Defendant the sum of Eight Hundred Fifty-Six Thousand Two Hundred Sixteen
and 47/100 ($856,216.47) Dollars via wire transfer on or before November 22,
2013, upon receipt of which by Defendant, Plaintiff and Defendant, shall dismiss
their respective claims against one another with prejudice in this lawsuit, such
dismissals to be filed by the parties within ten (10) days of such receipt, and
Defendant shall file of record a release of the mechanic and materialman lien



--------------------------------------------------------------------------------

Prepared by: Steve Metcalf    Date Held: October 22, 2013    Time Held: 9:00
a.m.

 

recorded against the property which is the subject of this litigation within the
same ten (10) day period. All parties shall bear their own attorneys’ fees and
costs incurred in connection with this action.

Should either party find it necessary to retain an attorney to enforce the terms
of this Agreement, the prevailing party in any such enforcement action shall be
entitled to recover from the non-prevailing party all of the costs and
attorneys’ fees incurred by the prevailing party.

DATED this 22nd day of October, 2013.

 

PLAINTIFF, WHLR-HPA-1-LLC:      DEFENDANT, CROSSLAND HEAVY CONTRACTORS, INC.:

/s/ JON S. WHEELER

    

/s/ MARK E. SELL

JON S. WHEELER

    

MARK E. SELL

(printed name)      (printed name) THIRD PARTY DEFENDANTS, HARBOR POINT
ASSOCIATES, LLC, WHEELER REAL ESTATE INVESTMENT TRUST, INC. and JON S. WHEELER:
     COUNSEL FOR CROSSLAND HEAVY CONTRACTORS, INC.:     

/s/ ROBERT CARLSON

/s/ JON S. WHEELER

    

ROBERT CARLSON

COUNSEL FOR WHLR-HPA-1, LLC and THIRD-PARTY DEFENDANTS HARBOR POINT ASSOCIATES,
LLC, WHEELER REAL ESTATE INVESTMENT TRUST, INC. and JON S. WHEELER:     
(printed name)

/s/ RICHARD K. HOLMES

    

RICHARD K. HOLMES

     (printed name)     